



COUR DAPPEL DE LONTARIO

RÉFÉRENCE: Bui c. Tran, 2015 ONCA 511

DATE: 20150707

DOSSIER: M44715 (C59888)

La juge en chef adjointe Hoy,
    les juges Sharpe et Benotto

ENTRE

Bui Duy Thinh, Metrasse Monique,

Bui
    Metrasse Alexander et SCP Metrasse, Bui et Associés

(Demandeurs/Appelants)

et

Tran Quoc Chinh et Bui Thi Linda
    Tran née Bui Thi Linda

(Défendeurs/Répondants)

Bui Dinh Thinh, Metrasse Monique, Bui
    Metrasse Alexander et SCP Metrasse, Bui et Associés, en personne

Chad Yehia, pour les intimés

Date de laudience : le
    23 juin 2015

Décision rendue séance
    tenante.

En appel de lordonnance de la juge Andra
    Pollak de la Cour supérieure de justice, en date du 15 janvier 2015.

INSCRIPTION

[1]

Cette motion est mal fondée et nous la rejetons.
    M. Bui aura la chance de contester la décision de la juge Pollak le 9
    septembre, quand lappel de cette décision sera entendu.

[2]

Les dépens de cette motion sont accordés aux
    intimés. Les dépens sont fixés au montant de 1000 $ et devraient être payés
    avant que lappel soit entendu.

« Alexandra Hoy a.c.j.o »

« Robert
    J. Sharpe j.c.a. »

« M.L.
    Benotto j.c.a. »


